Citation Nr: 0832429	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether an overpayment of compensation benefits for 
dependent spouse, D.W, was properly created.

2.  Entitlement to an effective date earlier than July 1, 
2005 for additional compensation for dependent spouse, D.K.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Las Vegas, 
Nevada, which reduced the veteran's disability benefits on 
the basis of her divorce from dependent spouse, D.W., in 
November 2001.  In an April 2007 statement of the case, the 
RO also denied entitlement to an effective date prior to July 
1, 2005 to add on her current spouse, D.K.  In February 2008, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran was divorced from D.W. in November 2001, but 
continued to receive benefits for a spouse.

2.  VA did not become aware of the veteran's divorce from 
D.W. until June 2005.

3.  VA was not at fault for the creation of the debt.

4.  VA did not become aware of the veteran's marriage to D.K. 
until June 2005.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits effective from 
December 1, 2001 for dependent spouse, D.W, was properly 
created. 38 U.S.C.A. §§ 5107, 5110, 5111, 5112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 1.911, 3.102, 3.204, 3.400, 3.401, 
3.500, 3.501 (2007).

2.  The criteria for entitlement to an effective date prior 
to January 1, 2005 for additional compensation for dependent 
spouse, D.K are not met. 38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.31, 3.204, 3.205, 
3.400, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Overpayment from December 1, 2001 for dependent spouse, D.W.

The veteran noted her marriage to D.W. in July 1993 as part 
of a compensation claim submitted in November 1996.  
Compensation benefits that were awarded in May 1997 reflect 
additional benefits for her spouse, D.W.

The RO submitted a letter to the veteran in June 2005 asking 
her to verify continued entitlement to additional benefits 
for her dependents.  She replied later that month that she 
had married D.K. in June 2002.  

In October 2005, the RO sent the veteran a letter asking her 
to provide documentation of the end of her previous marriage 
to D.W. and her current marriage to D.K.  The veteran 
submitted such documentation including a divorce decree 
dissolving the marriage from her previous spouse, D.W., in 
November 2001.  The RO later reduced the veteran's additional 
benefits effective December 1, 2001 due to the loss of a 
dependent spouse, which created an overpayment from December 
1, 2001 to July 1, 2005.

The veteran maintains that she notified her VA vocational 
rehabilitation counselor in Colorado Springs in December 2001 
about her divorce from D.W.  She noted that she could not 
provide documentation of such although she later submitted a 
copy of a letter addressed to a D. Dennis at CorVel 
Corporation, who the veteran indicates was her Vocational 
Rehabilitation Counselor.  The letter was dated in November 
2001 and notes that she was no longer married to D.W.  She 
submitted another letter dated in October 2002 addressed to 
the RO in Denver, Colorado noting that she married D.K. in 
June 2002.  She also a submitted letter dated in November 
2001 to the Defense Financing and Accounting Service noting 
her divorce to D.W.  A letter from the Defense Finance 
Accounting Service in May 2002 reflects the veteran's change 
in survivor benefit plan based on her divorce, effective 
December 1, 2001.

In order for the Board to determine that the overpayment was 
properly created, it must be established that the veteran was 
not legally entitled to the benefits in question.  If there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran erroneously being paid 
benefits.  

The record reflects that the veteran received VA disability 
benefits that included additional payments for a dependent 
spouse from December 1, 2001 when, in fact, she was not 
married.  The effective date for the termination of benefits 
paid by reason of divorce should have been the last day of 
the month in which the divorce occurred, in this case, the 
last day of November 2001. 38 C.F.R. §§ 3.401(c), 
3.501(d)(2); 38 U.S.C.A. § 5112(b)(2).  Thus, the veteran 
received payments beyond the date she was entitled.

The veteran essentially argues that she notified VA of her 
status change and that she does not owe the debt because it 
was created solely due to administrative error.  When an 
overpayment has been made by reason of an erroneous award 
based solely upon administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment of 
debt owed to VA from the recipient of the erroneous award.  
See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error, however, 
may be found to occur only in cases where the veteran neither 
had knowledge of, nor should she have been aware of the 
erroneous award.  Further, such error contemplates that 
neither the veteran's actions nor his or her failure to act 
contributed to payment pursuant to an erroneous award. 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. 
Brown, 10 Vet. App. 171 (1997) (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

While the veteran asserts that she notified VA of her divorce 
in November 2001 and October 2002, the letters were not 
received by VA at the time the veteran asserts.  There is no 
record of the veteran's 2001 letter to the Vocational 
Rehabilitation officer or the 2002 letter to the RO at that 
time.  The earliest submission of these letters was in June 
2007.  Had VA received the 2001 and 2002 correspondence, it 
would have been filed in the veteran's claims folder and 
appropriate action would have been undertaken at that time.  
There is no evidence to rebut this presumption of regularity. 
Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the 
"presumption of regularity" applies to the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  While the veteran pointed to 
confusion surrounding her hearing that was scheduled and 
notice she got for an unrelated matter regarding a stolen 
computer with privacy information, there is no clear and 
unmistakable evidence regarding her dependency status that VA 
lost her letters.

Even assuming that VA was on constructive notice as of 
November 2001 that the veteran was divorced, and that further 
investigation may have averted the payments of additional 
compensation from that time, in the instant situation, such 
VA error does not excuse the continued acceptance of 
additional compensation benefits for a spouse by the veteran.  
A January 2002 letter from the Vocational Rehabilitation 
services notes that an allowance for a spouse was included, 
which would have been at a time when she was not married.  
Thus, the veteran was put on notice in January 2002 that she 
was still being paid at a rate that included additional 
compensation for a dependent spouse.  Therefore, these 
payments were not "based solely on administrative error" by 
VA. 

The veteran later acknowledged in a February 2006 letter that 
she accepted that her status changed from November 2001 to 
June 2002 and that she was not entitled to additional 
benefits for a dependent spouse at that time.  She confirmed 
this in her February 2008 Board hearing.  

An overpayment of VA compensation benefits effective from 
December 1, 2001 was properly created.

Earlier effective date for additional compensation for 
dependent D.K.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption. 38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award. 38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date. 38 C.F.R. § 3.31.

The record shows that the veteran first notified VA of her 
June 2002 marriage to D.K. in June 2005.  She later submitted 
a copy of her marriage certificate to D.K. in June 2007.  

She testified, however, that she previously sent VA a letter 
in October 2002 notifying VA of her marriage to D.K.  She 
submitted a copy of a letter dated in October 2002 addressed 
to the VA in Colorado, which noted that she married D.K. in 
June 2002.  The letter was not date stamped as received in 
the claims file until June 2007, however.  Nonetheless, the 
veteran testified under oath that she did, in fact, send the 
letter to VA on that date, and she is found to be credible, 
in this regard.  The veteran further testified that as a 
result of the October 2002 letter, she received a letter from 
VA in December 2002, which she understood to mean that VA had 
received her information on her marital status change.  A 
December 2002 letter is reflected in the claims file, which 
notes that a new law was passed increasing service-connected 
benefits effective December 1, 2002 and that the veteran 
would receive a new monthly rate of compensation.  As 
discussed in the previous section, the veteran was, in fact, 
receiving a higher rate for a dependent spouse because VA 
thought she was still married to D.W.  Therefore, in this 
case, the evidence supports the veteran's assertions that she 
had reason to believe VA was aware of her marriage to D.K.

Regrettably, the veteran's credible assertions can not 
provide the clear evidence needed to rebut the presumption of 
regularity of the administrative process.  Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  There is simply no documentation in the veteran's 
claims file of notice of her marriage to D.K. before June 
2005, which is more than one year after her marriage to D.K. 
in 2002.  

While the veteran has criticized the administrative process, 
noting confusion surrounding her hearing that was scheduled 
and the incident she was notified of regarding the stolen VA 
laptop, these events do not have any direct bearing on 
whether VA received her letters regarding her marriage to 
D.K., and they do not constitute clear evidence that VA lost 
her letters regarding her dependency status.

Therefore the date of claim, that is, the date notice VA 
received notice of the dependent's existence in June 2005 
controls. 38 C.F.R. § 3.401(b)(1).  The effective date for 
the additional award of compensation for dependent spouse 
D.K. is July 1, 2005, the first day of the month following 
the June 2005 receipt of notice to VA. 38 C.F.R. § 3.31.


ORDER

An overpayment of compensation benefits for dependent spouse, 
D.W., was properly created effective December 1, 2001, and 
the appeal is denied.

Entitlement to an effective date earlier than July 1, 2005 
for additional compensation for dependent spouse, D.K is 
denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


